Citation Nr: 1038369	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel







INTRODUCTION

The Veteran had periods of military service, some unverified, in 
the Air Force Reserves and the Air National Guard, dating from 
May to September 1990, and from September 1990 to September 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss that is a 
result of his military service when he worked near a flight line.  

The Veteran's service treatment Records (STR's) include a 
September 1989 Reserve Enlistment physical examination report, 
with audiometric testing that reveal normal hearing in both ears 
for VA purposes.  Test results showed that pure tone thresholds, 
in decibels, were as follows:

Hertz 500 1,000 2,000 3,000 4,000 6,000

Right ear 05 00 25 05 10, 20; Left ear 05 15 05 05 10.

A July 1997 service medical examination report revealed normal 
audiometric findings.  A periodic service medical examination 
report in May 2002, showed elevated hearing levels, at least in 
the left ear.  Test results revealed that pure tone thresholds, 
in decibels, were as follows:

Hertz 500 1,000 2,000 3,000 4,000 6,000

Right ear 10 15 10 10 10, 30; Left ear 35 35 20 05 20.

Private audiological tests in June 2006 report mild left ear 
hearing loss.  The results showed that pure tone thresholds, in 
decibels, were as follows:

Hertz 500 1,000 2,000 3,000 4,000 6,000

Right ear 15 05 05 05 05, 15; Left ear 35 35 40 25 15 15.  

As mentioned, the Veteran attributes his hearing loss to service 
duties when he worked near a flight line.  The Veteran's Form DD 
214 shows that his military occupational specialty was primarily 
as an information management apprentice.  There are elevated 
hearing thresholds in the left ear during service.  

It is noted that for the purposes of applying VA laws, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz are 26 decibels or greater; or when the 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The evidence clearly reveals that the Veteran had a 
significant change in hearing at least in the left ear during 
service.  The threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  

There is also clear evidence of left ear hearing loss after 
service.  In addition, the Board notes that there is an absence 
of any medical information concerning a causal nexus regarding 
the service and post-service findings.  An examination is 
requested by the Veteran in his March 2009 substantive appeal and 
by his representative in a September 2010 statement.  Considering 
the foregoing, the Board finds that the Veteran should be 
scheduled for a VA examination that addresses these matters.

In addition, the record includes personnel records that show the 
Veteran served at various times in the Air National Guard and the 
Air Force Reserves.  While some periods of active service are 
verified, the record does not contain a complete and detailed 
account of the Veteran's entire periods of active service, active 
duty for training (ACDUTRA) or inactive duty for training 
(INACDUTRA).  Clarity of the Veteran's entire military service is 
necessary for proper adjudication of this claim. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) or other appropriate agency to 
verify the Veteran's entire military service, 
including his service in the Air Force 
Reserves and Air National Guard, including 
specifying when he was on active duty, 
ACDUTRA, and INACDUTRA.

2.  The Veteran should be scheduled for the 
appropriate VA examination to determine the 
nature and etiology of his hearing loss.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran has 
any current hearing loss that is related to 
his military service.  

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical and 
other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  

3.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all of the 
questions posed are not answered

4.  Then readjudicate the claim in light of 
the additional evidence.  If this claim is 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the case 
(SSOC) and give him an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



